DETAILED ACTION
Papers filed on 03/01/19 and 05/29/19 have been received.    The drawing sheets filed on 05/29/19 are approved.   
Information Disclosure Statement
The information disclosure statement filed 03/01/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant fails to provide the foreign document 2017091782, country code WO.
Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a method of manufacturing a semiconductor device, comprising: forming a copper-based intercalation channel on an insulative layer, a source contact and a drain contact of a substrate; forming a copper-based electrolyte layer on the copper-based intercalation channel; and forming a copper-based gate electrode on the copper-based electrolyte layer.   The prior art of record also fails to teach or suggest a semiconductor device, comprising: a copper-based intercalation channel disposed on an insulative layer, a source contact and a drain contact of a substrate; a copper-based electrolyte layer disposed on the copper-based intercalation channel; and a copper-based gate electrode disposed on the copper-based electrolyte layer.   The prior art of record also fails to teach or suggest  an analog switching device, comprising: a source contact and a drain contact disposed on an insulative layer of a substrate; a copper-based intercalation channel disposed on the insulative layer, the source contact and the drain contact, the copper-based intercalation channel having variable resistivity as a function of copper content; a copper-based solid electrolyte disposed on the copper-based intercalation channel; and a copper-based gate electrode disposed on the copper-based solid electrolyte layer, the copper-based gate electrode configured to act as a copper ion reservoir for tuning the analog switching device via intercalation of the copper-based intercalation channel.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose three-terminal switching devices comprising copper-based channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/06/2022

/SON L MAI/Primary Examiner, Art Unit 2827